UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 AUDIOSTOCKS, INC. (Exact name of registrant as specified in its charter) Delaware 20-2197964 (State or other jurisdiction (IRS Employer of Incorporation) Identification Number) 2038 Corte Del Nogal, Suite 110 Carlsbad, CA92011 (Address of principal executive offices) 760-804-8844 (Registrant’s Telephone Number) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class To Be So Registered Name of Each Exchange On Which Each Class Is To Be Registered If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. _X Securities Act registration statement file number to which this form relates: 333-138083 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock $0.001 Par Value Item 1. Description of Registrant’s Securities to be Registered. For a description of the common stock, par value $0.001 per share, of AudioStocks, Inc. (the “Registrant”) to be registered hereunder (the “Securities”), reference is made to the information set forth under the caption “Description of Securities” in the prospectus that constitutes a part of the Registrant’s registration statement on Form SB-2 originally filed on October19, 2006 (the “SB-2”) with the Securities and Exchange Commission (the “SEC”) (File No.333-138083), as amended on December5, 2006 and December19, 2006, respectively, and as may be further amended from time to time, which information is incorporated by reference herein. Any form of prospectus subsequently filed by the Registrant pursuant to Rule 424(b) under the Securities Act that includes a description of the Securities to be registered hereunder shall also be deemed to be incorporated by reference herein. Item 2. Exhibits. Exhibit Description 3.1.1 Certificate of Incorporation filed as an exhibit to our Registration Statement on Form SB-2 filed with the Commission on October 19, 2006 and incorporated herein by reference. 3.1.2 Amended and Restated Certificate of Incorporation filed as an exhibit to our Registration Statement on Form SB-2 filed with the Commission on October 19, 2006 and incorporated herein by reference. 3.2.1 Bylaws filed as an exhibit to our Registration Statement on Form SB-2 filed with the Commission on October 19, 2006 and incorporated herein by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date:October 12, 2007 AUDIOSTOCKS, INC. /s/ Luis J. Leung By: Luis J. Leung Its: President
